NOTICE: This opinion is subject to motions for rehearing under Rule 22 as
well as formal revision before publication in the New Hampshire Reports.
Readers are requested to notify the Reporter, Supreme Court of New
Hampshire, One Charles Doe Drive, Concord, New Hampshire 03301, of any
editorial errors in order that corrections may be made before the opinion goes
to press. Errors may be reported by E-mail at the following address:
reporter@courts.state.nh.us. Opinions are available on the Internet by 9:00
a.m. on the morning of their release. The direct address of the court's home
page is: http://www.courts.state.nh.us/supreme.

                 THE SUPREME COURT OF NEW HAMPSHIRE

                           ___________________________


Strafford
No. 2012-624


                              DAVID MONTENEGRO

                                        v.

               NEW HAMPSHIRE DIVISION OF MOTOR VEHICLES

                            Argued: November 7, 2013
                           Opinion Issued: May 7, 2014

      David Montenegro, self-represented party, by brief and orally.


      Michael A. Delaney, attorney general (David M. Hilts, assistant attorney
general, on the brief, and Richard W. Head, associate attorney general, orally),
for the respondent.


      Nixon Peabody LLP, of Manchester (David A. Vicinanzo and Anthony J.
Galdieri on the brief, and Mr. Galdieri orally), for New Hampshire Civil Liberties
Union, as amicus curiae.

     CONBOY, J. The petitioner, David Montenegro, appeals an order of the
Superior Court (Lewis, J.) dismissing his petition for injunctive relief seeking to
compel the respondent, New Hampshire Division of Motor Vehicles (DMV), to
issue him a personalized vanity motor vehicle registration plate reading
“COPSLIE,” and arguing that the DMV’s denial of his request violated his right
to free speech. Because we find that the regulation relied upon by the DMV in
denying the petitioner’s request is unconstitutionally vague, we reverse and
remand.

I.    Background

      On May 4, 2010, the petitioner applied for a vanity registration plate
reading “COPSLIE.” See RSA 261:89 (Supp. 2013). The petitioner stated on
his application that the intended meaning of the requested vanity registration
plate was “cops lie.” That same day, the petitioner’s application was rejected
because several DMV employees believed the text to be “insulting.”

        The petitioner appealed to the director of the DMV by letter dated May 5,
2010. See N.H. Admin. Rules, Saf-C 514.61(e). On May 12, the director denied
the petitioner’s appeal, citing the New Hampshire Code of Administrative Rules,
Saf-C 514.61. He concluded that “a reasonable person would find COPSLIE
offensive to good taste.” See N.H. Admin. Rules, Saf-C 514.61(c)(3) (“[a] vanity
. . . registration plate shall . . . [n]ot be ethnically, racially or which a
reasonable person would find offensive to good taste”).

       On July 9, the petitioner wrote to the commissioner of safety seeking
reconsideration of the DMV’s decision concerning his application for the vanity
registration plate. On July 14, the commissioner’s office responded to the
petitioner, explaining that the commissioner had reviewed the petitioner’s letter
and agreed with the DMV’s “decision to deny the license plate, for the same
reasons which were set forth” by the director.

       On August 30, the petitioner again applied for a vanity registration plate.
This time, he listed “COPSLIE” as his first choice, but also provided alternative
choices, in order of preference, as follows: “GR8GOVT,” “LUVGOVT,”
“GOVTSUX,” “SEALPAC,” and “GOVTLAZ.” The DMV denied the petitioner’s
first choice as “insulting,” but issued the petitioner a vanity registration plate
with the alternative text “GR8GOVT.” That same day, the petitioner
surrendered the “GR8GOVT” vanity registration plate for standard registration
plates.

      Thereafter, the petitioner sought an injunction directing the DMV to
issue him a vanity registration plate with the text “COPSLIE,” as well as a
permanent injunction enjoining the DMV from recalling the vanity registration
plate. He also argued that Saf-C 514.61(c)(3) violates the right to free speech
guaranteed under both Part I, Article 22 of the New Hampshire Constitution
and the First Amendment to the United States Constitution. By order dated
July 3, 2012, the trial court upheld the DMV’s denial of the petitioner’s



                                        2
requested vanity registration plate, finding no violation of the petitioner’s right
to free speech under the State or Federal Constitutions, and dismissed the
petition. The petitioner’s motion to reconsider was denied, and this appeal
followed.

II.   Analysis

      On appeal, the petitioner argues that the trial court erred by ruling that
the DMV did not violate his free speech rights under the State and Federal
Constitutions. He contends that vanity registration plates constitute a
“designated public forum” and that the DMV’s denial of his vanity registration
plate was not narrowly tailored to serve a legitimate or compelling government
interest. In the alternative, he contends that, if vanity registration plates are a
“nonpublic forum,” the restrictions in Saf-C 514.61(c)(3) “are not viewpoint-
neutral, for what one considers ‘offensive’ is fundamentally a matter of
viewpoint.” The petitioner also raises a facial challenge to Saf-C 514.61(c)(3) on
the grounds that the regulation is unconstitutionally vague and overbroad.

       We first address the petitioner’s claims under our State Constitution,
State v. Ball, 124 N.H. 226, 231-32 (1983), and rely upon federal law only to
aid in our analysis, id. at 233. We review the constitutionality of state
regulations de novo. See Doyle v. Comm’r, N.H. Dep’t of Resources & Economic
Dev., 163 N.H. 215, 220 (2012).

       We begin by noting that, although in his brief the petitioner refers
generally to Saf-C 514.61(c)(3), the trial court found that the petitioner’s
challenge was to the regulation prohibiting vanity registration plates “which a
reasonable person would find offensive to good taste,” and that the petitioner
did not “squarely challenge the regulatory restriction of plates related to
ethnicity or race.” See N.H. Admin. Rules, Saf-C 514.61(c)(3). Since the
petitioner has not appealed that finding, we confine our analysis to the
language in the regulation prohibiting vanity registration plates “which a
reasonable person would find offensive to good taste.” See id.

      A.     Forum Analysis

       Part I, Article 22 of our State Constitution provides: “Free speech and
liberty of the press are essential to the security of freedom in a state: They
ought, therefore, to be inviolably preserved.” N.H. CONST. pt. I, art. 22.
Similarly, the First Amendment to the United States Constitution prevents the
passage of laws “abridging the freedom of speech.” U.S. CONST. amend I. It
applies to the states through the Fourteenth Amendment to the United States
Constitution. Lovell v. Griffin, 303 U.S. 444, 450 (1938).




                                         3
      The First Amendment’s “Free Speech Clause restricts government
regulation of private, not government, speech.” Children First Foundation, Inc.
v. Martinez, 829 F. Supp. 2d 47, 54 (N.D.N.Y. 2011). “It is well established that
the government need not permit all forms of speech on property that it owns
and controls.” Perry v. McDonald, 280 F.3d 159, 166 (2d Cir. 2001) (quotation
omitted). Here, because neither party has argued otherwise, we will assume,
without deciding, that the speech at issue in this case is private speech and
that vanity registration plates are government property.

       “In evaluating government regulations concerning private individuals’
speech on government-owned property, the Supreme Court has identified three
categories of forums – the traditional public forum, the designated public
forum, and the nonpublic forum and – has developed a body of law styled
‘forum analysis.’” Id.; see also HippoPress v. SMG, 150 N.H. 304, 312 (2003).
The parties do not dispute that vanity registration plates are not a traditional
public forum. The petitioner argues that by enacting RSA 261:89 to allow for
vanity registration plates, the State intended to create a designated public
forum. Thus, he contends that any restrictions on the messages displayed on
vanity registration plates must be narrowly tailored to serve a compelling
government interest. See HippoPress, 150 N.H. at 312 (explaining that
restrictions on speech in a designated public forum are subject to highest
scrutiny and survive only if they are narrowly drawn to achieve a compelling
state interest). The DMV disagrees, arguing that vanity registration plates
constitute a nonpublic forum and therefore any restrictions need only be
reasonable and viewpoint neutral. See id. at 312-13 (explaining that
restrictions on speech in a nonpublic forum must be reasonable and not an
effort to suppress expression based on the speaker’s viewpoint).

       We need not decide what type of forum a vanity registration plate is
because we conclude that the challenged restriction in Saf-C 514.61(c)(3) is
facially unconstitutional regardless of the forum. See Airport Comm’rs v. Jews
for Jesus, Inc., 482 U.S. 569, 573-74 (1987); Lewis v. Wilson, 253 F.3d 1077,
1079 (8th Cir. 2001). Nonetheless, we express some skepticism about
characterizing vanity registration plates as a designated public forum given
that individuals must obtain permission in order to gain access to the forum,
see RSA 261:89; N.H. Admin. Rules, Saf-C 514.61(c), (d). See Sons of
Confederate v. Comm’r of Va Dept of Motor Vehicles, 288 F.3d 610, 622 n.10
(4th Cir. 2002) (explaining that in nonpublic forum “government reserve[s]
eligibility for access to the forum to a particular class of speakers, whose
members must then, as individuals, obtain permission to use” forum
(quotations and ellipsis omitted)). Moreover, as the petitioner acknowledges,
the primary function of vanity registration plates is to serve as a means of
“vehicle identification,” see RSA 259:85 (2004); N.H. Admin. Rules, Saf-C
514.61(c)(8). See Perry, 280 F.3d at 167 (determining that Vermont did not
intend to create designated public forum when it established vanity license



                                       4
plate regime, in part, because “stated policy in issuing license plates, including
vanity plates, is to aid in vehicle identification”).

      B.    Facial Challenge

       The petitioner argues that the restriction at issue in Saf-C 514.61(c)(3) is
facially invalid because it is unconstitutionally vague and overbroad. He
maintains that “‘[t]he offensive to good taste’ standard . . . promulgated by [Saf-
C 514.61(c)(3)] casts too wide a net, and encroaches on the realm of protected
speech” and “is implemented by [the] DMV to mean ‘any point of view with
which the DMV disagrees.’”

       The DMV argues preliminarily that the petitioner “improperly merges the
concepts of vagueness and overbreadth” and that, in any event, the petitioner
has not adequately briefed the vagueness issue. The DMV therefore concludes
that the vagueness issue should be deemed waived. We disagree. In his brief,
the petitioner separately challenges the restriction at issue as both
unconstitutionally vague and unconstitutionally overbroad, and has
sufficiently briefed these issues for our review. We, therefore, turn to the
merits of the petitioner’s arguments.

      “In the First Amendment context, courts are especially concerned about
overbroad and vague laws that may have a chilling effect on speech.” Act Now
to Stop War v. District of Columbia, 905 F. Supp. 2d 317, 329 (D.D.C. 2012).
“Courts are suspicious of broad prophylactic rules in the area of free
expression, and therefore precision of regulation must be the touchstone in an
area so closely touching our most precious freedoms.” Id. at 330 (quotation
and brackets omitted).

       “Although not identical, vagueness and overbreadth challenges in the
First Amendment context are alternative and often overlapping grounds for the
same relief, namely invalidation of the offending regulation.” Jordan v. Pugh,
425 F.3d 820, 827 (10th Cir. 2005); see also Kolender v. Lawson, 461 U.S. 352,
358 n.8 (1983) (“[W]e have traditionally viewed vagueness and overbreadth as
logically related and similar doctrines.”); Act Now to Stop War, 905 F. Supp. 2d
at 330 (“The doctrines of substantial overbreadth and vagueness often overlap,
and Courts frequently blend them together.”); State v. Princess Cinema of
Milwaukee, 292 N.W.2d 807, 813 (Wis. 1980) (“The problems of vagueness and
overbreadth in statutes, although raising separate problems, often arise
together.”). “The same evils are addressed, i.e., application of the statute’s
sanctions to protected activity and deterrence of others from engaging in
similar conduct, and the same remedies are available, i.e., a narrowing
interpretation or facial invalidation.” United States v. Lambert, 446 F. Supp.
890, 897 (D. Conn. 1978). “As a result, some courts have made no attempt to
distinguish the two doctrines when measuring a statute against the



                                        5
requirements of the First Amendment.” Id.; see, e.g., Forsyth County v.
Nationalist Movement, 505 U.S. 123, 129-30 (1992) (“[A] party [may] challenge
an ordinance under the overbreadth doctrine in cases where every application
creates an impermissible risk of suppression of ideas, such as an ordinance
that delegates overly broad discretion to the decisionmaker, and in cases where
the ordinance sweeps too broadly, penalizing a substantial amount of speech
that is constitutionally protected.” (citations omitted)); Cox v. Louisiana, 379
U.S. 536, 551 (1965) (“The statute at issue in this case . . . is
unconstitutionally vague in its overly broad scope.”); Jordan, 425 F.3d at 828
(“Overbreadth and vagueness may overlap when the challenged statute is so
unclear in its scope that officials enforce it in an overbroad manner.”). With
this in mind, we address whether Saf-C 514.61(c)(3) is unconstitutional on its
face.

      The petitioner argues that the restriction in Saf-C 514.61(c)(3) is
unconstitutionally vague because it is “so loosely constrained” that it
“authorizes or even encourages arbitrary and discriminatory enforcement.”
(Quotation omitted.) We agree.

      The vagueness doctrine, “originally a due process doctrine, applies when
the statutory language is unclear, and is concerned with notice to the potential
wrongdoer and prevention of arbitrary or discriminatory enforcement.”
Lambert, 446 F. Supp. at 897; see also State v. MacElman, 154 N.H. 304, 307
(2006) (explaining that vagueness may invalidate a statute for either of two
independent reasons: (1) it fails to provide people of ordinary intelligence a
reasonable opportunity to understand what conduct it prohibits; or (2) it
authorizes or even encourages arbitrary and discriminatory enforcement). “A
vague law impermissibly delegates basic policy matters to policemen, judges,
and juries for resolution on an ad hoc and subjective basis, with the attendant
dangers of arbitrary and discriminatory application.” Grayned v. City of
Rockford, 408 U.S. 104, 108-09 (1972). “The absence of clear standards
guiding the discretion of the public official vested with the authority to enforce
the enactment invites abuse by enabling the official to administer the policy on
the basis of impermissible factors.” United Food v. Southwest Ohio Regional
Transit, 163 F.3d 341, 359 (6th Cir. 1998).

      Thus, the vagueness doctrine serves to “[rein] in the discretion of
enforcement officers.” Act Now to Stop War, 905 F. Supp. 2d at 330. As the
Supreme Court has stated, “if arbitrary and discriminatory enforcement is to
be prevented, laws must provide explicit standards for those who apply them.”
Grayned, 408 U.S. at 108. In particular, “where a vague statute abuts upon
sensitive areas of basic First Amendment freedoms, it operates to inhibit the
exercise of those freedoms.” Id. at 109 (quotations and brackets omitted).
“Uncertain meanings inevitably lead citizens to steer far wider of the unlawful




                                        6
zone than if the boundaries of the forbidden areas were clearly marked.” Id.
(quotation and ellipsis omitted).

       We recognize that “perfect clarity and precise guidance have never been
required even of regulations that restrict expressive activity.” United States v.
Williams, 553 U.S. 285, 304 (2008) (quotation omitted). “Condemned to the
use of words, we can never expect mathematical certainty from our language.”
Grayned, 408 U.S. at 110. Nonetheless, when First Amendment interests are
at stake, “[c]ourts apply the vagueness doctrine with special exactitude.” Act
Now to Stop War, 905 F. Supp. 2d at 351. Thus, when a regulation, like Saf-C
514.61(c)(3), “requires that a speaker receive permission to engage in speech,
the official charged with granting the permission must be provided specific
standards on which to base his or her decisions.” Lewis, 253 F.3d at 1080.
“Without such standards, every application of the regulation creates an
impermissible risk of suppression of ideas.” Id. (quotation omitted). “[T]his
principle applies with as much force to civil statutes as it does to criminal
laws.” Id.

      When considering whether the challenged restriction in Saf-C
514.61(c)(3) is unconstitutionally vague, we begin with the language of the
regulation. See Act Now to Stop War, 905 F. Supp. 2d at 347; cf. Appeal of
Town of Nottingham, 153 N.H. 539, 546 (2006) (“The starting point in any
statutory interpretation case is the language of the statute.” (quotation
omitted)). The challenged portion of the regulation prohibits vanity registration
plates that “a reasonable person would find offensive to good taste.” N.H.
Admin. Rules, Saf-C 514.61(c)(3). The phrase “offensive to good taste” is not
defined in the regulation. Further, to the extent the phrase could be construed
to prohibit obscene material, we note that a separate provision in the
regulation prohibits vanity registration plates that are “capable of an obscene
interpretation.” N.H. Admin. Rules, Saf-C 514.61(c)(2); cf. Winnacunnet Coop.
Sch. Dist. v. Town of Seabrook, 148 N.H. 519, 525-26 (2002) (“When
construing a statute, we must give effect to all words in a statute and presume
that the legislature did not enact superfluous or redundant words.”). To
discern the meaning of “offensive to good taste,” we will look to the plain and
ordinary meaning of the words used. N.H. Residents Ltd. Partners of Lyme
Timber Co. v. N.H. Dep’t of Revenue Admin., 162 N.H. 98, 101 (2011) (“When
construing statutes and administrative regulations, we first examine the
language used, and, where possible, we ascribe the plain and ordinary
meanings to words used.”).

       The word “offensive” means, in relevant part, “causing displeasure or
resentment : giving offense : INSULTING, AFFRONTING.” Webster’s Third New
International Dictionary 1566 (unabridged ed. 2002). As pertinent here, “good”
is defined as “conforming to a certain ideal or standard of morality or virtue :
wholly commendable : VIRTUOUS, PURE” and “conforming to some abstract



                                        7
standard or ideal (as of prudent conduct or proper condition) : RIGHT,
DESIRABLE, WISE.” Id. at 978. “[G]ood” is also defined as “something that
possesses desirable qualities, promotes success, welfare, or happiness, or is
otherwise beneficial” and “something that satisfies or commends itself to the
ethical consciousness or is conceived as fitting in the moral order of the
universe.” Id. Finally, “taste” is defined, in relevant part, as “individual
preference : LIKING, RELISH, FONDNESS, INCLINATION.” Id. at 2343. Taken
together, these definitions lead to various potential interpretations of the
phrase “offensive to good taste.” For example, one such interpretation could be
that no vanity registration plates are allowed that are “insulting to the standard
of morality or virtue of individual preference.” This reading alone demonstrates
the arbitrariness of determining whether a vanity registration plate is “offensive
to good taste.”

       We acknowledge that the phrase “offensive to good taste” is modified by
the “reasonable person” standard. See N.H. Admin. Rules, Saf-C 514.61(c)(3).
However, this modifier fails to provide sufficient guidance to DMV officials in
determining which vanity registration plates shall be authorized. “Reasonable
people frequently come to different conclusions.” Act Now to Stop War, 905 F.
Supp. 2d at 348; cf. Coates v. City of Cincinnati, 402 U.S. 611, 611, 614 (1971)
(finding ordinance that made it a criminal offense for “three or more persons to
assemble on any of the sidewalks and there conduct themselves in a manner
annoying to persons passing by” unconstitutionally vague because “[c]onduct
that annoys some people does not annoy others” (quotation and ellipsis
omitted)). Indeed, speech that one reasonable person finds “offensive to good
taste” may not be offensive to the good taste of another reasonable person. As
the United States District Court for the District of Maine stated thirty years
ago, “[f]ree public expression cannot be burdened with governmental
predictions or assessments of what a discrete populace will think about good or
bad ‘taste.’” Stanton by Stanton v. Brunswick School Dept., 577 F. Supp.
1560, 1572, 1574 (D. Me. 1984) (concluding that prohibition of quotation in
high school yearbook “on the basis of a standard of ‘poor taste’” was vague and
uncertain and did not pass constitutional muster). “If the intellectual and
ideological ferment of the last four decades of the American social experience
teaches anything, it teaches us that whatever may be the accepted meaning of
‘good taste’ on any given day, the content of that meaning does not rigidly abide
through time.” Id. at 1574. Because the “offensive to good taste” standard is
not susceptible of objective definition, the restriction grants DMV officials the
power to deny a proposed vanity registration plate because it offends particular
officials’ subjective idea of what is “good taste.”

       To the extent the DMV argues that its reasoning for denying the
petitioner’s requested vanity registration plate in this case aids in interpreting
the phrase “offensive to good taste,” we disagree. The DMV initially denied the
petitioner’s request because several DMV employees believed the text to be



                                         8
“insulting.” The DMV then argued that the phrase was applied “to exclude
. . . accusation[s] of moral turpitude.” We are not persuaded that these
interpretations clarify or explain the meaning of “offensive to good taste” so as
to render it constitutionally sufficient. Moreover, we question whether
prohibition of accusations of moral turpitude would constitute “viewpoint-
neutral” regulation. Regardless, in order to construe the phrase to avoid
unfettered discretion in enforcement, we would have to add or delete text to the
regulation. This we decline to do.

       The DMV further maintains that “the concept of vagueness is
inapplicable” in this case because the disputed language “is not a prohibition
on the [petitioner’s] conduct but rather a standard by which State employees
are to discharge their duties.” As explained above, a regulation may be
invalidated as unconstitutionally vague when “it authorizes or even encourages
arbitrary and discriminatory enforcement.” MacElman, 154 N.H. at 307. The
challenged restriction in Saf-C 514.61(c)(3) does just that. As a result, it is
precisely the type of restriction that the vagueness doctrine serves to protect
against. See Act Now to Stop War, 905 F. Supp. 2d at 330-31, 348; see also
United Food, 163 F.3d at 360 (concluding that term “aesthetically pleasing” in
authority’s advertising policy “invites arbitrary or discriminatory enforcement”);
cf. Penthouse Intern., Ltd. v. Koch, 599 F. Supp. 1338, 1351 (S.D.N.Y. 1984)
(concluding that “offensive to good taste” language used to determine
acceptability of advertisements in subway stations was “too vague and
subjective to meaningfully circumscribe the discretion of subway officials”).

III.   Conclusion

       We conclude that the restriction in Saf-C 514.61(c)(3) prohibiting vanity
registration plates that are “offensive to good taste” on its face “authorizes or
even encourages arbitrary and discriminatory enforcement,” see MacElman,
154 N.H. at 307, and is, therefore, unconstitutionally vague. Accordingly, we
hold that, on its face, this restriction violates the right to free speech
guaranteed by Part I, Article 22 of the State Constitution. In light of our
decision, we need not address the petitioner’s remaining arguments, including
his arguments under the Federal Constitution. See Doyle, 163 N.H. at 228.

       The New Hampshire Civil Liberties Union (NHCLU), as amicus curiae,
has filed a motion for leave to file late authority, to which the petitioner
assents. The DMV objects. Because our ruling today does not rely upon the
authority cited by the NHCLU, we decline to rule upon the NHCLU’s motion as
it is moot.

                                                  Reversed and remanded.

       DALIANIS, C.J., and HICKS, LYNN and BASSETT, JJ., concurred.



                                        9